DETAILED ACTION

Response to Amendment
	In view of the amendments to Claims 1, 3-4, 8, 11, and 14-15, and cancellation of Claim 9, the previous §112(b) rejections directed to the claims are withdrawn.  In view of the amendments to Claim 10, a new §112(b) rejection is directed to the claim.
In view of the amendments to Claims 1, 3-4, 8, 11, and 14-15, and cancellation of Claim 9, the previous prior art rejections directed to the claims are maintained with revised rationales and mappings as necessitated by the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 10, the phrase “the physical barrier comprises a lanthanum chromite perovskite having the formula ABO3, wherein A= Ca or Sr and wherein B is Al” renders the claim indefinite.  The phrase refers to a perovskite structure of lanthanum chromite; however, neither lanthanum nor chromite are present in the formula ABO3 as set forth in the limitations.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.  
For purposes of Office examination, the Examiner is broadly interpreting the phrase to mean “wherein the physical barrier comprises a perovskite having the formula ABO3, wherein A= Ca or Sr and wherein B is Al”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0020925 (Bares).
In regards to Claims 1, 3-4, and 6-7, Bares teaches a method for surface treatment of a part made of aluminum, magnesium, or one of the alloys thereof for corrosion protection, wherein the method can be carried out on parts after anodizing the part to seal the anodic layer (Abstract), wherein parts of aluminum alloy are treated by anodizing, then sealing (¶122), wherein a sealed anodic layer is obtained on each treated part (¶130), wherein at the end of the anodizing step, the parts are carried out in the conditions of Baths 1 and 2 (¶126).  Bares also teaches that the first bath contains a metal-salt corrosion inhibitor and an oxidizing compound, wherein the metal salt can be trivalent chromium salt (¶¶31, 63), and that it is known in the art that the process of anodization results in a porous structure, wherein the pores are then blocked by one or more sealing steps (¶4); one of ordinary skill in the art would recognize that the product of Bares, which is taught to undergo a step of anodizing treatment prior to the immersion in the first and second baths, then followed by post-anodizing sealing, wherein the anodizing treatment may be applied by any method (¶45), would have a porous structure from the anodizing treatment, followed by being filled with  the trivalent chromium salt of the first aqueous bath, followed by a sealing of the second aqueous bath, as taught by Bares – corresponding to a substrate, comprising an anodized layer disposed on the substrate, where the anodized layer has a porous structure that comprises pores filled with a trivalent chromium corrosion inhibitor; and a physical barrier disposed over the anodized layer that seals the trivalent chromium corrosion inhibitor within the porous structure (instant Claim 1), the physical barrier seals the pores in the porous structure and forms reservoirs in the porous structure filled with corrosion inhibitors (instant Claim 3), wherein the anodized layer comprises an aluminum-alloy surface and wherein the physical barrier comprises an oxide film (instant Claim 4), wherein the physical barrier is formed at a surface of the substrate (instant Claim 6), wherein the physical barrier is formed within a pore space of the porous structure (instant Claim 7).

In regards to Claim 5, Bares teaches that the trivalent chromium salt is chromium (III) nitrate or chromium (III) sulfate (¶¶25-26, 63).

Claims 2, 8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2015/0020925 (Bares) as applied to Claims 1, and 3-7 above, and further in view of United States Patent Publication No. US 7,422,793 (Phelps).
In regards to Claims 2, 11, and 14-15, Bares teaches the substrate according to Claim 1, and teaches that the metal salt inhibitors of the first bath is a salt of a transition metal (¶14), and can be a salt of chromium (¶15), wherein the second bath can comprise a salt of lanthanides, including lanthanum and cerium (¶16), wherein the salt may be hydrated cerium nitrate, hydrated lanthanum chloride, or hydrated lanthanum nitrate (¶36), such that it is possible to form on the surface of the part a layer of oxides/hydroxides containing a metal derived from the metal salt of the first bath, and a rare earth derived from the metal salt of the second bath, which has excellent properties of corrosion resistance (¶18).  Bares also teaches that an oxidizing compounds can be present in the first and second baths, and can comprise potassium flourozirconate (¶21) – corresponding to the physical barrier comprising a crystalline structure with chromium, a transition metal element, and a rare earth element (instant Claim 2), wherein the physical barrier is formed as a result of a reaction between a first and second reactant, wherein the first reactant comprises K-2ZrF6 and the second reactant comprises a rare earth element precursor (instant Claim 11), and the rare earth element precursor includes hydrated cerium nitrate, hydrated lanthanum chloride, or hydrated lanthanum nitrate (instant Claim 14).  However, Bares does not explicitly teach an alkaline earth element precursor within the physical barrier as claimed nor the rest of the limitations of instant Claims 2 and 15.
In the same field of physical barriers for aluminum and transition metal substrates for corrosion protection, Phelps teaches a coating seal which can contain an oxidizing species with rare earth metal salts, including cerium (Column 9, Lines 55-65).  Additionally, Phelps teaches that in terms of a valence stabilizer, additional solubility control agents can be implemented to better ionic stabilization performance, which can enhance the rare earth coating content of the coating by forming more insoluble compounds in place, generally via a second solution (Column 284, Lines 20-60).  Phelps teaches that in particular, additional solubility control can be achieved through the use of nontoxic inorganic cations which include, but are not limited to, Ca+2, Mg+2, amongst others in the form of nitrates and chlorides (Column 285, Lines 27-40).  
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have implemented the valence stabilizers containing solubility control via nitrates and chlorides of calcium and magnesium, as taught by Phelps, within the baths for coating of the substrate of Bares.  One skilled in the art would have been motivated by the desire and expectation of better ionic stabilization performance and thus enhance the enhance the rare earth coating content of the coating by forming more insoluble compounds in place within the coated substrate of Bares, as taught by Phelps, in order to improve yield, morphology, and mechanical properties of the layer – corresponding to an alkaline earth element precursor within the physical barrier (instant Claim 2), wherein the alkaline earth element precursor includes nitrates and chlorides of magnesium and calcium (instant Claim 15). 

In regards to Claims 8, 10, and 12-13, Bares in view of Phelps teaches the substrate according to Claims 1 and 11, but does not explicitly teach that the physical barrier comprises a doped perovskite or doped pyrochlore crystalline structure (instant Claim 8), or a perovskite with a formula ABO3 wherein A is Ca or Sr and wherein B is Al (instant Claim 10), or the chemical composition of Claims 12-13, one of ordinary skill in the art would expect, given that the structure and reactants are equivalent to that as instantly claimed, that the coated substrate of Bares in view of Phelps would have a substantially equivalent chemical and crystalline morphology.  In particular, the coated substrate of Bares teaches the same structure of an anodized porous structure filled with trivalent chromium corrosion inhibitor as claimed of chromium nitrate or sulfate, with a physical barrier sealing the inhibitor within the porous structure, having the same reactants of an oxidizing compound as recited as the first reactant of Claim 11, along with the rare earth element precursor and alkaline earth element precursor of Claims 14 and 15, respectively.  Furthermore, the process of Bares in view of Phelps is substantially similar to that of the instant application such that one of ordinary skill in the art would find it obvious that the product of the prior art would have the same properties of the instant invention as claimed.  
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
Bares in view of Phelps teaches that an anodized aluminum substrate is then submerged in baths containing metal salts (¶18, Bares).  This is the substantially similar method used by applicants to produce the claimed product.  In particular, Applicant teaches that the anodized layer is exposed with the reactant in an aqueous solution (¶33).  Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the physical barrier comprising a doped perovskite or doped pyrochlore crystalline structure (instant Claim 8), a perovskite with a formula ABO3 wherein A is Ca or Sr and wherein B is Al (instant Claim 10), and the chemical composition of Claims 12-13.

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s prior art teaches away from the invention as claimed, as Bares does not teach treating the surface in a manner that pores are formed on an anodized layer that forms the surface of the substrate, as Bares only teaches anodizing the surface and treating the surface, without the detail that the anodized surface is treated till pores are present in the surface that can then be filled with trivalent chromium salts and physical barrier (Applicant’s Arguments, Pages 8-9).  Applicant further argues that since Bares does not describe forming pores on the surface of the anodized layer, there is no motivation for one of ordinary skill in the art to modify Bares by combining it with Phelps (Applicant’s Arguments, Page 9).
In regards to Applicant’s arguments, Examiner respectfully disagrees.  In the Non-Final Rejection mailed on 05/11/2022 and as discussed in the Final Rejection above, Examiner has provided a clear rationale and the teachings of Bares, wherein parts of aluminum alloy are treated by anodizing, then sealing (¶122), wherein a sealed anodic layer is obtained on each treated part (¶130), wherein at the end of the anodizing step, the parts are carried out in the conditions of Baths 1 and 2 (¶126).  Bares also teaches that it is known in the art that the process of anodization results in a porous structure, wherein the pores are then blocked by one or more sealing steps (¶4); one of ordinary skill in the art would recognize that the product of Bares, which is taught to undergo a step of anodizing treatment prior to the immersion in the first and second baths, then followed by post-anodizing sealing, wherein the anodizing treatment may be applied by any method (¶45), would have a porous structure from the anodizing treatment, followed by being filled with  the trivalent chromium salt of the first aqueous bath, followed by a sealing of the second aqueous bath, as taught by Bares.  As discussed by Bares, it is well-known in the art that the process of anodizing results in porous aluminum, particularly given that Bares teaches that the process of anodization is not limited (¶¶4, 45).  Furthermore, regarding Applicant’s argument to there being no motivation for one of ordinary skill in the art to modify Bares by combining it with Phelps due to the former not teaching a porous anodized layer, Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  MPEP 2145.IV.  
 Therefore, Applicant has not provided sufficient, or any, evidence on the record to show that the prior art as set forth in the prior Non-Final Rejection does not sufficiently teach the instant application as claimed.  Applicant’s assertion that the prior art fails to teach the instant invention is not persuasive, given the lack of cited and mapped evidence or any support otherwise.  Therefore, the claims as set forth above remain rejected for the reasons set forth in the Final Rejection above.
Therefore, Applicant’s argument is not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

 /HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784